     Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 1 of 19



 1   COOLEY LLP                                       GREENSPOON MARDER LLP
     BRENDAN J. HUGHES (pro hac vice)                 SHARON A. URIAS (180642)
 2   (bhughes@cooley.com)                             (sharon.urias@gmlaw.com)
     1299 Pennsylvania Ave. NW, Suite 700             8585 East Hartford Drive, Suite 700
 3   Washington, DC 20004                             Scottsdale, AZ 85255
     Telephone:   (202) 842-7800                      Telephone: (480) 306-5458
 4   Facsimile:   (202) 842-7899                      Facsimile:    (480) 306-5459
 5   JOHN PAUL OLEKSIUK (283396)                      STUART F. KNIGHT (pro hac vice)
     (jpo@cooley.com)                                 (stuart.knight@gmlaw.com)
 6   1333 2nd Street, Suite 400                       1144 15th St., Suite 2700
     Santa Monica, CA 90401-4100                      Denver, CO 80202
 7   Telephone: (310) 883-6400                        Telephone: (720) 370-1163
     Facsimile:     (310) 883-6500
 8                                                    Attorneys for Defendant/
     JUDD D. LAUTER (290945)                          Counterclaim Plaintiff
 9   (jlauter@cooley.com)                             AAXLL Supply Co LLC d/b/a Balance CBD
     3175 Hanover Street
10   Palo Alto, CA 94304-1130
     Telephone:    (650) 843-5000
11   Facsimile:    (650) 849-7400
12   Attorneys for Plaintiff/ Counterclaim
     Defendant
13   Charlotte’s Web, Inc.
14

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17                                     OAKLAND DIVISION

18
     Charlotte’s Web, Inc., a Delaware corporation,      Case No. 4:20-cv-02692-YGR
19
                        Plaintiff and Counterclaim       STIPULATED PROTECTIVE ORDER
20                      Defendant,
                                                        Judge: Hon. Yvonne Gonzalez Rogers
21
          v.
22                                                      Complaint Filed: April 17, 2020

23   AAXLL Supply Co LLC d/b/a Balance CBD, a
     Delaware Limited Liability Company
24

25                 Defendant and Counterclaim
                   Plaintiff.
26

27

28
                                                                        STIPULATED PROTECTIVE ORDER
                                                                          CASE NO. 4:20-CV-02692-YGR
          Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 2 of 19



 1   1.       PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5   the parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
 6   Order. The parties acknowledge that this Order does not confer blanket protections on all
 7   disclosures or responses to discovery and that the protection it affords from public disclosure and
 8   use extends only to the limited information or items that are entitled to confidential treatment under
 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 13.3, below,
10   that this Stipulated Protective Order does not entitle them to file confidential information under
11   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
12   will be applied when a party seeks permission from the Court to file material under seal.
13   2.       DEFINITIONS
14            2.1      Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
18   of Civil Procedure 26(c).
19            2.3      Counsel (without qualifier): Outside Counsel and House Counsel (as well as their
20   support staff).
21            2.4      Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
24            2.5      Disclosure or Discovery Material: all items or information, regardless of the
25   medium or manner in which it is generated, stored, or maintained (including, among other things,
26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27   responses to discovery in this matter.
28            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                        2
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
       Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 3 of 19



 1   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
 2   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,
 3   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s
 4   competitor.
 5           2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 6   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
 7   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less
 8   restrictive means.
 9           2.8     House Counsel: attorneys who are employees of a party to this action. House
10   Counsel does not include Outside Counsel or any other outside counsel.
11           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal
12   entity not named as a Party to this action.
13           2.10    Outside Counsel: attorneys, paralegals, and other law firm personnel who are not
14   employees of a party to this action but are retained to represent or advise a party to this action. With
15   respect to Plaintiff and Counterclaim Defendant, Charlotte’s Web, Inc., Outside Counsel shall mean
16   all attorneys, paralegals and other personnel at Cooley LLP. With respect to Defendant and
17   Counterclaim Plaintiff, AAXLL Supply Co LLC d/b/a Balance CBD, Outside Counsel shall mean
18   all attorneys, paralegals and other personnel at Greenspoon Marder, LLP. With respect to all of the
19   parties, Outside Counsel shall also means any outside counsel of record who may enter this case in
20   the future.
21           2.11    Party: any party to this action, including all of its officers, directors, employees,
22   consultants, retained experts, and Outside Counsel (and their support staffs).
23           2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
24   Material in this action.
25           2.13    Professional Vendors: persons or entities that provide litigation support services
26   (e.g., photocopying, videotaping, translating, document review, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
28   employees and subcontractors.

                                                        3
                                                                             STIPULATED PROTECTIVE ORDER
                                                                               CASE NO. 4:20-CV-02692-YGR
          Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 4 of 19



 1            2.14   Protected Material: any Disclosure or Discovery Material that is designated as
 2   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 3            2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a
 4   Producing Party.
 5   3.       SCOPE
 6            The protections conferred by this Stipulation and Order cover not only Protected Material
 7   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
 8   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 9   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
10   However, the protections conferred by this Stipulation and Order do not cover the following
11   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
12   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
13   publication not involving a violation of this Order, including becoming part of the public record
14   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
15   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
16   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
17   of Protected Material at trial shall be governed by a separate agreement or order.
18   4.       DURATION
19            Even after final disposition of this litigation, the confidentiality obligations imposed by this
20   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
21   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
22   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
23   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
24   time limits for filing any motions or applications for extension of time pursuant to applicable law.
25   5.       DESIGNATING PROTECTED MATERIAL
26            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
27   or Non-Party that designates information or items for protection under this Order must take care to
28   limit any such designation to specific material that qualifies under the appropriate standards. To the

                                                         4
                                                                             STIPULATED PROTECTIVE ORDER
                                                                               CASE NO. 4:20-CV-02692-YGR
       Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 5 of 19



 1   extent it is practical to do so, the Designating Party must designate for protection only those parts
 2   of material, documents, items, or oral or written communications that qualify – so that other
 3   portions of the material, documents, items, or communications for which protection is not
 4   warranted are not swept unjustifiably within the ambit of this Order.
 5          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
 6   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
 7   encumber or retard the case development process or to impose unnecessary expenses and burdens
 8   on other parties) expose the Designating Party to sanctions.
 9          If it comes to a Designating Party’s attention that information or items that it designated for
10   protection do not qualify for protection at all or do not qualify for the level of protection initially
11   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
12   mistaken designation.
13   5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
14   second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
15   Discovery Material that qualifies for protection under this Order must be clearly so designated
16   before the material is disclosed or produced.
17          Designation in conformity with this Order requires:
18          (a) for information in documentary form (e.g., paper or electronic documents, but excluding
19   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
20   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to
21   each page that contains protected material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
23   by making appropriate markings in the margins) and must specify, for each portion, the level of
24   protection being asserted.
25          A Party or Non-Party that makes original documents or materials available for inspection
26   need not designate them for protection until after the inspecting Party has indicated which material
27   it would like copied and produced. During the inspection and before the designation, all of the
28   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

                                                        5
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
       Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 6 of 19



 1   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
 2   copied and produced, the Producing Party must determine which documents, or portions thereof,
 3   qualify for protection under this Order. Then, before producing the specified documents, the
 4   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
 5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains Protected Material.
 6   If only a portion or portions of the material on a page qualifies for protection, the Producing Party
 7   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 8   margins) and must specify, for each portion, the level of protection being asserted.
 9          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
10   Designating Party identify on the record, before the close of the deposition, hearing, or other
11   proceeding, all protected testimony and specify the level of protection being asserted. When it is
12   impractical to identify separately each portion of testimony that is entitled to protection and it
13   appears that substantial portions of the testimony may qualify for protection, the Designating Party
14   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
15   to have up to 21 days from receipt of a complete transcript to identify the specific portions of the
16   testimony as to which protection is sought and to specify the level of protection being asserted.
17   Only those portions of the testimony that are appropriately designated for protection within the 21
18   days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a
19   Designating Party may specify, at the deposition or up to 21 days afterwards if that period is
20   properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
22          Parties shall give the other Parties notice if they reasonably expect a deposition, hearing, or
23   other proceeding to include Protected Material so that the other Party can ensure that only
24   authorized individuals who have also signed the “Acknowledgement and Agreement to Bound”
25   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
26   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
27   – ATTORNEYS’ EYES ONLY.”
28          Transcripts containing Protected Material shall have an obvious legend on the title page that

                                                      6
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 4:20-CV-02692-YGR
          Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 7 of 19



 1   the transcript contains Protected Material, and the title page shall be followed by a list of all pages
 2   (including line numbers as appropriate) that have been designated as Protected Material and the
 3   level of protection being asserted by the Designating Party. The Designating Party shall inform the
 4   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-
 5   day period for designation shall be treated during that period as if it had been designated “HIGHLY
 6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
 7   the expiration of that period, the transcript shall be treated only as actually designated.
 8            (c) for information produced in some form other than documentary and for any other
 9   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
10   or containers in which the information or item is stored the legend “CONFIDENTIAL” or
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
12   information or item warrant protection, the Producing Party, to the extent practicable, shall identify
13   the protected portion(s) and specify the level of protection being asserted.
14            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15   designate qualified information or items does not, standing alone, waive the Designating Party’s
16   right to secure protection under this Order for such material. Upon timely correction of a
17   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
18   in accordance with the provisions of this Order.
19   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
20            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
21   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
23   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
24   challenge a confidentiality designation by electing not to mount a challenge promptly after the
25   original designation is disclosed.
26            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution process
27   by providing written notice of each designation it is challenging and describing the basis for each
28   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                        7
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
       Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 8 of 19



 1   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
 2   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
 3   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
 4   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
 5   Party must explain the basis for its belief that the confidentiality designation was not proper and
 6   must give the Designating Party an opportunity to review the designated material, to reconsider the
 7   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
 8   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
 9   has engaged in this meet and confer process first or establishes that the Designating Party is
10   unwilling to participate in the meet and confer process in a timely manner.
11          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
12   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery
13   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality
14   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
15   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating
16   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth
17   above) with the Court shall automatically waive the confidentiality designation for each challenged
18   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any
19   such motion must be accompanied by a competent declaration affirming that the movant has
20   complied with the meet and confer requirements imposed in the preceding paragraph. The Court,
21   in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.
22          In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality
23   designation at any time if there is good cause for doing so, including a challenge to the designation
24   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
25   allows that a motion may be filed, any motion brought pursuant to this provision must be
26   accompanied by a competent declaration affirming that the movant has complied with the meet and
27   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to
28   refer the discovery matter to a Magistrate Judge.

                                                         8
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
          Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 9 of 19



 1            The burden of persuasion in any such challenge proceeding shall be on the Designating
 2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
 3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
 4   Unless the Designating Party has waived the confidentiality designation by failing to file a letter
 5   brief to retain confidentiality as described above, all parties shall continue to afford the material in
 6   question the level of protection to which it is entitled under the Producing Party’s designation until
 7   the court rules on the challenge.
 8   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 9            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
12   the categories of persons and under the conditions described in this Order. When the litigation has
13   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
14   DISPOSITION).
15            Protected Material must be stored and maintained by a Receiving Party at a location and in
16   a secure manner that ensures that access is limited to the persons authorized under this Order.
17            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
18   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
19   information or item designated “CONFIDENTIAL” only to:
20            (a) the Receiving Party’s Outside Counsel in this action, as well as employees of said
21   Outside Counsel to whom it is reasonably necessary to disclose the information for this litigation;
22            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
23   to whom disclosure is reasonably necessary for this litigation and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
26   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
27   to Be Bound” (Exhibit A);
28            (d) the Court and its personnel;

                                                        9
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 10 of 19



 1           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
 2   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 5   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 6   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
 7   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 8   bound by the court reporter and may not be disclosed to anyone except as permitted under this
 9   Stipulated Protective Order.
10           (g) the author or recipient of a document containing the information or a custodian or other
11   person who otherwise possessed or knew the information.
12           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
13   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the
14   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to those persons specified in Sections 7.2
16   (a), (c), (d), (e), (f), and (g), above.
17           7.4      Procedure for Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY” Information or Items to Experts.
19           (a) Unless otherwise ordered by the Court or agreed to in writing by the Designating
20   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item
21   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” first
22   must make a written disclosure to the Designating Party that (1) identifies the general categories
23   of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or item that the
24   Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the
25   Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s
26   current resume, (4) attaches a copy of the “Acknowledgment and Agreement to Be Bound”
27   (Exhibit A), signed by the Expert, (5) identifies the Expert’s current employer(s), (6) identifies
28   each person or entity from whom the Expert has received compensation or funding for work in

                                                      10
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 4:20-CV-02692-YGR
         Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 11 of 19



 1   his or her areas of expertise or to whom the expert has provided professional services, including
 2   in connection with a litigation, at any time during the preceding five years1, and (7) identifies (by
 3   name and number of the case, filing date, and location of court) any litigation in connection with
 4   which the Expert has offered expert testimony, including through a declaration, report, or
 5   testimony at a deposition or trial, during the preceding five years.
 6           (b) A party that makes a request and provides the information specified in the preceding
 7   respective paragraphs may disclose the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” information or item to the identified Expert unless, within 7 days of delivering the
 9   request, the Party receives a written objection from the Designating Party. Any such objection
10   must set forth in detail the grounds on which it is based.
11           (c) A Party that receives a timely written objection must meet and confer with the
12   Designating Party (through direct voice-to-voice dialogue) to try to resolve the matter by agreement
13   within seven days of the written objection. If no agreement is reached, or the Designating Party
14   refuses to meet and confer, the Party seeking to make the disclosure to the Expert may file a motion
15   as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
16   seeking permission from the Court to do so. Any such motion must describe the circumstances
17   with specificity, set forth in detail the reasons why the disclosure to the Expert is reasonably
18   necessary, assess the risk of harm that the disclosure would entail, and suggest any additional means
19   that could be used to reduce that risk. In addition, any such motion must be accompanied by a
20   competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the
21   extent and the content of the meet and confer discussions) and setting forth the reasons advanced
22   by the Designating Party for its refusal to approve the disclosure.
23           In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden
24   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
25   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
26
     1
27    If the Expert believes any of this information is subject to a confidentiality obligation to a third-
     party, then the Expert should provide whatever information the Expert believes can be disclosed
28   without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
     shall be available to meet and confer with the Designating Party regarding any such engagement.
                                                       11
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 12 of 19



 1          7.5       Insurance Carriers. The Parties agree to consider and discuss in good faith any
 2   requests by Charlotte’s Web to share a limited number of specific documents designated
 3   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” with
 4   representatives of Crum & Forster or their counsel in connection with their participation in any
 5   settlement conferences, provided that such individuals execute the Agreement to be Bound.
 6   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 7   LITIGATION
 8          If a Party is served with a subpoena or a court order issued in other litigation that compels
 9   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
11          (a) promptly notify in writing the Designating Party. Such notification shall include a copy
12   of the subpoena or court order;
13          (b) promptly notify in writing the party who caused the subpoena or order to issue in the
14   other litigation that some or all of the material covered by the subpoena or order is subject to this
15   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
16          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17   Designating Party whose Protected Material may be affected.
18          If the Designating Party timely seeks a protective order, the Party served with the subpoena
19   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
20   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the
21   Court from which the subpoena or order issued, unless the Party has obtained the Designating
22   Party’s permission. The Designating Party shall bear the burden and expense of seeking protection
23   in that court of its confidential material – and nothing in these provisions should be construed as
24   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
25   another court.
26   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
27          LITIGATION
28          (a)       The terms of this Order are applicable to information produced by a Non-Party in

                                                      12
                                                                          STIPULATED PROTECTIVE ORDER
                                                                            CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 13 of 19



 1   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 2   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this
 3   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions
 4   should be construed as prohibiting a Non-Party from seeking additional protections.
 5          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
 6   Party’s confidential information in its possession, and the Party is subject to an agreement with the
 7   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 8                      1. promptly notify in writing the Requesting Party and the Non-Party that some
 9   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
10                      2. promptly provide the Non-Party with a copy of the Stipulated Protective
11   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
12   the information requested; and
13                      3. make the information requested available for inspection by the Non-Party.
14          (c)     If the Non-Party fails to object or seek a protective order from this court within 14
15   days of receiving the notice and accompanying information, the Receiving Party may produce the
16   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
17   seeks a protective order, the Receiving Party shall not produce any information in its possession or
18   control that is subject to the confidentiality agreement with the Non-Party before a determination
19   by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
20   of seeking protection in this court of its Protected Material.
21   10.    PRIVILEGE LOG
22          With respect to any documents requested which are withheld or redacted based upon a
23   claim of privilege (or subject to a recognized immunity from discovery), the Producing Party
24   shall submit a log detailing the following for each document:
25          (a)     A description of the document sufficient to allow the Receiving Party to assess the
26   privilege claim without disclosing any privileged information;
27          (b)     the author(s), if applicable;
28

                                                       13
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 14 of 19



 1          (c)     the person(s) to whom it was addressed or to whom the document or a copy of the
 2   document was sent, if applicable;
 3          (d)     the nature or basis of the privilege claimed; and
 4          (e)     the date of the document, if applicable.
 5          The parties will not be required to log privileged communications or attorney work product
 6   between themselves and Outside Counsel relating to this lawsuit dated after the commencement of
 7   this lawsuit on April 17, 2020.
 8          To the extent that a privileged document is a member of a document family (e.g., an email
 9   and its attachments) containing non-privileged material responsive to the requesting party’s
10   document requests, the responsive, non-privileged material must be produced, and the withheld
11   material shall logged pursuant to this Section 10 and a slipsheet included in the production
12   identifying that certain members of the family were withheld in their entirety based on a claimed
13   privilege. The slipsheet shall include the following legend to identify it as being withheld based
14   on a claimed privilege: “WITHHELD BASED ON A CLAIM OF PRIVILEGE.”
15   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
17   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
18   the Receiving Party must immediately (a) notify in writing the Designating Party of the
19   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
20   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
21   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A. If the unauthorized disclosure is in
23   the form of a public filing made through the Court’s ECF filing system, the Receiving Party must
24   immediately take all steps outlined in the “Remove a Sensitive E-Filed Document” instructions
25   available at https://www.cand.uscourts.gov/ecf/correctingmistake#SENSITIVE.
26   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
27          MATERIAL
28          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                       14
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 15 of 19



 1   produced material is subject to a claim of privilege or other protection, the obligations of the
 2   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 3   is not intended to modify whatever procedure may be established in an e-discovery order that
 4   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
 5   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the parties may
 7   incorporate their agreement in the stipulated protective order submitted to the Court.
 8   13.    MISCELLANEOUS
 9          13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
10   seek its modification by the Court in the future.
11          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
12   no Party waives any right it otherwise would have to object to disclosing or producing any
13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
14   Party waives any right to object on any ground to use in evidence of any of the material covered by
15   this Protective Order.
16          13.3    Filing Protected Material. Without written permission from the Designating Party
17   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
18   public record in this action any Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
20   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
21   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
22   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
23   to protection under the law. If a Receiving Party's request to file Protected Material under seal
24   pursuant to Civil Local Rule 79-5(e) is denied by the Court, then the Receiving Party may file the
25   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
26   instructed by the Court.
27   14.    FINAL DISPOSITION
28          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                         15
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 16 of 19



 1   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
 2   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 3   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
 4   the Protected Material is returned or destroyed, the Receiving Party must submit a written
 5   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
 6   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material
 7   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
 8   abstracts, compilations, summaries or any other format reproducing or capturing any of the
 9   Protected Material. Notwithstanding this provision, Outside Counsel are not required to review
10   and/or purge email correspondence and are entitled to retain an archival copy of all pleadings,
11   motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
12   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
13   product, even if such materials contain Protected Material. Any such archival copies that contain
14   or constitute Protected Material remain subject to this Protective Order as set forth in Section 4
15   (DURATION).
16          IT IS SO STIPULATED, through counsel of record:
17   DATED: February 9, 2021                               COOLEY LLP
                                                           BRENDAN J. HUGHES (pro hac vice)
18                                                         JOHN PAUL OLEKSIUK (283396)
                                                           JUDD D. LAUTER (290945)
19
                                                           /s/ John Paul Oleksiuk
20
                                                           John Paul Oleksiuk (283396)
21                                                         Attorneys for Plaintiff and Counterclaim
                                                           Defendant
22                                                         Charlotte’s Web, Inc.
23
     DATED: February 9, 2021                               GREENSPOON MARDER LLP
24                                                         SHARON A. URIAS (180642)
                                                           STUART F. KNIGHT (pro hac vice)
25

26                                                         /s/ Stuart F. Knight
                                                           Stuart F. Knight (pro hac vice)
27                                                         Attorneys for Defendant and Counterclaim
                                                           Plaintiff
28                                                         AAXLL Supply Co LLC d/b/a Balance CBD

                                                      16
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 17 of 19



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, John Paul Oleksiuk hereby

 3   attests that concurrence in the filing of this document has been obtained.

 4
     Dated: February 9, 2021                       COOLEY LLP
 5

 6                                                 /s/ John Paul Oleksiuk
                                                   John Paul Oleksiuk
 7
                                                   Attorneys for Plaintiff
 8                                                 Charlotte’s Web, Inc.
 9

10   IT IS SO ORDERED.

11
            February 11,
     Dated: _______________, 2021                         ________________________________
12                                                        Hon. Yvonne Gonzalez Rogers
13                                                        United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     17
                                                                         STIPULATED PROTECTIVE ORDER
                                                                           CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 18 of 19



 1                                               EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of __________________

 4   _________________________________________________________ [print or type full address]

 5   declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 6   Protective Order that was issued by the United States District Court for the Northern District of

 7   California in the case of Charlotte’s Web, Inc. v. AAXLL Supply Co LLC d/b/a Balance CBD, No.

 8   4:20-cv-02692-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could expose me to

10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

11   any manner any information or item that is subject to this Stipulated Protective Order to any person

12   or entity except in strict compliance with the provisions of this Order.

13          As soon as practical, but no later than sixty (60) days after final termination of this Action,

14   I shall return to the attorney from whom I have received them any documents in my possession

15   designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” and all copies,

16   excerpts, summaries, notes, digests, abstracts, and indices relating to such documents, or otherwise

17   comply with Paragraph 14 of this Stipulated Protective Order. Notwithstanding the foregoing, I

18   may retain an archival copy of any such documents and materials to the extent that I am required

19   to do so by law. Any such archival remains subject to the Protective Order as set forth in Section

20   4.

21          I further agree to submit to the jurisdiction of the United States District Court for the

22   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

23   Order, even if such enforcement proceedings occur after termination of this action.

24          I hereby appoint ___________________ [print or type full name] of __________________

25   _________________________________________________________ [print or type full address]

26   as my California agent for service of process in connection with this action or any proceedings

27   related to enforcement of this Stipulated Protective Order.

28

                                                      18
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             CASE NO. 4:20-CV-02692-YGR
      Case 4:20-cv-02692-YGR Document 73 Filed 02/11/21 Page 19 of 19



 1   Date: ________________________
 2   City and State where sworn and signed: ________________________________
 3
     Signature:_____________________________________________
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               19
                                                                STIPULATED PROTECTIVE ORDER
                                                                  CASE NO. 4:20-CV-02692-YGR
